PER CURIAM.
Defendant appeals after conviction and sentence as a prior offender for committing violence to an employee of the Department of Corrections, a class C felony. Section 217.385 RSMo 1994. His points are not reviewable. They are without merit.
A ruling granting a motion in limine is not appealable. State v. Purlee, 839 S.W.2d 584, 592 (Mo. banc 1992). A ruling sustaining an objection to a question Defendant addressed to his own witness is not appealable in the absence of an offer of *354proof. Id. There was no offer of proof. Further, this point was not preserved in Defendant’s motion for new trial. Defendant did not object to the State’s closing argument that his defense made no sense. His claim of plain error is not supported by fact or law. State v. Cobb, 875 S.W.2d 533, 537 (Mo. banc 1994), cert. denied 513 U.S. 896, 115 S.Ct. 250, 130 L.Ed.2d 172 (1994).
No jurisprudential would be served by an extended opinion.
The judgment is affirmed.